DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
The Applicant’s amendment filed on October 7, 2021 was received.  Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 8, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. on claims 1 and 3 are withdrawn because independent claim 1 was amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakajima et al. on claims 4-6 and 10 are withdrawn because independent claim 1 was amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Jung et al. on claims 7-9 are withdrawn because independent claim 1 was amended.
Please consider the following.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0110661) in view of Lee743 (US 2008/0118743).
In regards to claim 1, Lee teaches a deposition mask (100, mask assembly) comprising:

a first support part extends in a first direction/x-axis, a second support part, spaced apart from the first support part and extends in the first direction  (see parts of #111 which extend along x-axis and y-axis in fig. 1), 
a third support part  extends in a second direction/y-axis and disposed between one end of the first support part and one end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1), and 
a fourth support part spaced apart from the third support part, extends in the second direction/y-axis, and is disposed between the other end of the first support part and the other end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1); and
	an open mask (120, mask) which is coupled to the frame, the open mask comprises a first deposition area, a second deposition area, a third deposition area, a fourth deposition area and a fifth deposition area (fig. 1-4; para. 32-34), 
where the first deposition area, the third deposition area, and the fifth deposition area are arranged in the second direction/y-axis, the second deposition area and the fourth deposition area are arranged in the second direction/y-axis, and the second deposition area is disposed adjacent to the first deposition area in the first direction/x-axis and the fourth deposition area is disposed adjacent to the fifth deposition area in the first direction/x-axis (see marked up fig. 3 below),
each of the first deposition area, the third deposition area and the fifth deposition area have a first width greater than a reference width in the first direction/x-axis and a 
each of the second deposition area and the fourth deposition area has a third width less than the first width in the first direction and a fourth width greater than the reference width in the second direction (see marked up fig. 3 below).

    PNG
    media_image1.png
    611
    604
    media_image1.png
    Greyscale


However, Lee teaches the area of the first opening part-121 is smaller than an area of the second opening part-122, where the first opening part-121 comprises the second deposition area and the second opening part-122 comprises the first deposition area (see marked up fig. 3, para. 36).  A smaller area will result in a small diagonal length
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that Lee teaches the diagonal length of the first deposition area is greater than a diagonal length of the second deposition area based on the difference in areas and the provided figure.
Lee does not explicitly teach a second deposition area is disposed to overlap the first deposition area and a first portion of the third deposition area in the first direction and the fourth deposition area is disposed to overlap a second portion of the third deposition area which does not overlap the first portion of third deposition area in the first direction and the fifth deposition area in the first direction.
However, Lee743 teaches a mask sheet (106) which comprises large-sized openings-109b, middle-sized openings 109c and middle/small-sized openings 109d.  Lee743 teaches the openings maybe provide with various arrangements, where the openings have different overlapping patterns (fig. 5a, 6a-c, 7; para. 60, 64, 82, 84, 86).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mask sheet with various arrangements of openings of Lee743 onto the deposition areas of the open mask of Lee because it will provide patterns with different outlines.

However, arranging the deposition areas to provide a second deposition area is disposed to overlap the first deposition area and a first portion of the third deposition area in the first direction and the fourth deposition area is disposed to overlap a second portion of the third deposition area which does not overlap the first portion of third deposition area in the first direction and the fifth deposition area in the first direction represents an obvious rearrangement of parts that would not alter the operation of the apparatus in a patentably distinct manner or produce any new and unexpected benefit over the prior art structure (see MPEP 2144.04).
In regards to claim 3, Lee and Lee743 as discussed, where Lee teaches the mask sheet further comprises:
a first extension part (see supporters 123/124) extends in the second direction/y-axis and connects the first support part and the second support part, the first extension part being spaced the first width apart from the third support part (marked up fig. 3 above; para. 35-36); and
a second extension part (see supporters 123/124) extends in the first direction/x-axis and connects the third support part and the first extension part, the second extension part being spaced the second width apart from the first support part  (marked up fig. 3 above; para. 35-36).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee743 as applied to claims 1 and 3 above, and further in view of Nakajima (US 2019/0352764).
In regards to claims 4-6 and 10, Lee and Lee743 has been discussed above, but does not explicitly teach the first extension part has a first thickness, and the second extension part has a 
However, Nakajima teaches deposition mask comprising a mask frame (2), support sheet (3, first extension part) and a cover sheet (4, second extension part) (fig. 2c; para. 44, 52).  Nakajima teaches the support sheet has a first thickness (fig. 3a, 3b) and the cover sheet has a second thickness which is less than the first thickness (fig. 3a, 3b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the support sheet and cover sheet of Nakajima onto the first and second extension parts of Lee and Lee743 because Nakajima teaches it will suppress bending of the divided mask (para. 64). 
Lee, Lee743 and Nakajima do not explicitly teach the support sheet (first extension part) has a triangular shape or trapezoidal shape in a cross-sectional view.
However, the particular shape of the support sheet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed support sheet is significant (MPEP2144.04-IV-B).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lee743 as applied to claims 1 and 3 above, and further in view of Jung (US 2014/0251210).
In regards to claims 7-9, Lee and Lee743 has been discussed above, but does not explicitly teach a first masking part coupled to the first support part and the third support part and disposed corresponding to the first deposition area; a second masking part coupled to the first support part, the fourth support part, and the first masking part and disposed corresponding to the second deposition area; and a third masking part coupled to the third support part, the first 
However, Jung teaches a plurality of unit masks (120, first, second third masking parts) which are individual positioned in an opening (111)/receiver (211) of a frame member (210), where each of the units mask correspond to a deposition area and where the units mask are supported along a bottom/backing.  Jung teaches the plurality of unit mask have the same thickness (fig. 1-2; para. 28-29, 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of unit masks of Jung onto the openings defining depositions areas of Lee and Lee743 because Jung teaches it will prevent sagging (para. 8).

Response to Arguments
Applicant’s arguments, see response filed October 7, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 as being unpatentable by Lee (US 2008/0118743) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2017/0110661) and Lee743 (US 2008/0118743).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717